A receipt is only prima facie evidence that all matters were then accounted for, and finally settled; it is not conclusive, 'and if fraud or mistake can be shown, relief will be granted against it; and therefore, where on a bill to account, the defendant produced a receipt in full, if the plaintiff can show that there were other moneys not embraced in the receipt, and not then accounted for, he may do so, and will be entitled to relief. See Benjamin v. Sinclair, 1 Bailey, 175; M’Dowell & Black v. Lemaiter, 2 M’C. 320.